United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF LABOR, WAGE & HOUR
DIVISION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-707
Issued: August 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 10, 2014 appellant filed a timely appeal from a November 5, 20131 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim.2 Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

Appellant’s AB-1 form submitted with her appeal to the Board indicates that she is appealing a May 20, 2013
OWCP decision. The Board notes, however, that the record does not contain a final decision issued by OWCP on
that date.
2

Appellant timely requested oral argument before the Board. By letter dated March 28, 2014, the Clerk of the
Board requested that appellant submit the issues to be argued, as well as the reasons why oral argument was
necessary. Appellant was also requested to confirm that she would attend the oral argument in Washington, DC.
She did not respond to this request. The Board will decide the case as submitted on the record.
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established that she sustained a bilateral wrist injury
causally related to factors of her federal employment.
On appeal, appellant contends that she was not given a fair chance regarding her workrelated claims which were denied regardless of the medical evidence. She further contends that
neither she nor her physicians were given an opportunity to address a request in a timely fashion.
FACTUAL HISTORY
On August 27, 2013 appellant, then a 46-year-old human resources compensation
specialist, filed an occupational disease claim alleging that she first became aware of her carpal
tunnel syndrome on August 7, 2007. She first realized that her condition was caused by her
repetitive work duties on September 21, 2012. Appellant stated that she typed tremendously and
loaded and unloaded files and boxes every day for the Federal Government for the past 14 years
at the Department of Veterans Affairs and the Social Security Administration and 11 years at the
Department of Labor (seven years as a “CSR” for OWCP and five years at the Wage and Hour
Division).
In a September 18, 2013 medical report, Dr. Stephen J. Becker, a Board-certified
physiatrist, found that an electromyogram (EMG) of appellant’s upper extremities revealed
evidence of active C6-7 cervical radiculopathy. He further found that nerve conduction velocity
(NCV) studies of both upper extremities revealed no evidence of generalized peripheral
neuropathy, plexopathy or entrapments.
By letter dated October 1, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It gave her 30 days to submit a factual statement
describing the employment factors that contributed to her wrist injury and a medical report from
a physician explaining how her employment activities caused, contributed to or aggravated her
condition. OWCP also requested that the employing establishment submit factual evidence
regarding appellant’s claim and medical evidence if she was treated at its medical facility.
In an October 18, 2013 memorandum, Deborah F. Hollis, a regional wage specialist,
stated that she was not appellant’s supervisor on August 7, 2007 and had no direct knowledge of
the alleged injury. The supervisor was no longer with the Wage and Hour Division. Ms. Hollis
stated that appellant reported to work on July 22, 2007 and was terminated on February 15, 2013.
She submitted a copy of appellant’s human resources compensation specialist position which
required the frequent use of a computer keyboard to enter, retrieve and process data, and to
prepare reports and other subsequent processes. The work required no special physical demands.
In an October 21, 2013 progress note, Dr. Pedro J. Loredo, III, a Board-certified surgeon,
noted appellant’s complaints of bilateral hand pain, weakness, numbness and tingling, the left
hand worse than the right hand, for over five years. Appellant’s symptoms were worse than the
past year. She stated that it was very difficult or almost impossible to perform her work
activities. Dr. Loredo obtained a history that she worked at the Department of Labor and a
history of appellant’s medical, family and social background. He listed findings on examination

2

of both hands and assessed bilateral carpal tunnel syndrome, thenar atrophy and a nerve injury
that involved abnormal two-point sensations of the digits due to median nerve damage from
carpal tunnel syndrome.
By decision dated November 5, 2013, OWCP denied appellant’s occupational disease
claim. It found that the evidence was insufficient to establish that the occupational exposure
occurred as alleged. OWCP also found that the medical evidence was not sufficiently
rationalized to establish that appellant’s wrist condition was causally related to her work
activities.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.7 Neither the fact that appellant’s
condition became apparent during a period of employment nor, his or her belief that the
condition was caused by his or her employment is sufficient to establish a causal relationship.8

4

5 U.S.C. §§ 8101-8193.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

6

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

7

I. J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 6 at 351-52.

8

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

ANALYSIS
Appellant alleged that she sustained bilateral carpal tunnel syndrome in the performance
of duty due to typing, and loading and unloading files and boxes every day. A description of her
human resources compensation specialist position set forth the typing work duty. The Board
notes that there is insufficient evidence to establish that the claimed employment factor, typing,
did not occur. Consequently, the Board finds that appellant established that she typed at work.
The Board finds, however, that appellant did not submit sufficient medical evidence to
establish that her bilateral wrist condition was caused by the accepted employment factor.
The reports from Drs. Becker and Loredo did not provide a detailed description of
appellant’s employment duties or a reasoned medical opinion attributing her diagnosed C6-7
cervical radiculopathy, bilateral carpal tunnel syndrome, thenar atrophy or a nerve injury that
involved abnormal two-point sensations of the digits due to median nerve damage from carpal
tunnel syndrome to the established employment factor. Neither physician addressed the cause of
the diagnosed conditions.9 The Board has held that medical evidence that does not provide any
rationalized medical opinion, based on a full or accurate history explaining how the established
work-related duty caused or aggravated the claimed medical conditions is of diminished
probative value. Appellant did not meet her burden of proof.10
On appeal, appellant contends that she was not given a fair chance as her claim was
denied regardless of the medical evidence. She further contends that neither she nor her
physicians were given an opportunity to address a request in a timely fashion. Initially, appellant
submitted Dr. Becker’s September 18, 2013 NCV and EMG report. OWCP did not deny her
occupational disease claim based on this evidence. Rather, in an October 1, 2013 developmental
letter, it provided appellant an additional 30 days to submit medical evidence that addressed the
issue of causal relationship. The Board finds that appellant was provided ample opportunity to
submit the requested evidence. As noted, the reports of Drs. Becker and Loredo did not provide
any rationale to establish appellant’s occupational disease claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a bilateral wrist
injury causally related to factors of her federal employment.

9

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
10

See Robert J. Krstyen, 44 ECAB 227 (1992) (finding that appellant failed to submit sufficient medical evidence
to establish that specific work factors caused or aggravated his back condition).

4

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 15, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

